
	
		II
		111th CONGRESS
		1st Session
		S. 1928
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on golf bag bodies made of woven fabrics of nylon or
		  polyester sewn together with pockets, and dividers or graphite protectors,
		  accompanied with rainhoods.
	
	
		1.Golf bag bodies made of woven fabrics of
			 nylon or polyester sewn together with pockets, and dividers or graphite
			 protectors, accompanied with rainhoods
			(a)In generalHeading 9902.23.24 of the Harmonized Tariff
			 Schedule of the United States (relating to golf bag bodies made of woven
			 fabrics of nylon or polyester sewn together with pockets, and dividers or
			 graphite protectors, accompanied with rainhoods) is amended—
				(1)by amending the article description to read
			 as follows: Golf bag bodies made of woven fabrics of nylon or polyester
			 sewn together with pockets, and dividers or graphite protectors, accompanied
			 with rainhoods; and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
